DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 28, 2022.
Claims 1 and 8 have been amended and are hereby entered.
Claims 2, 4, 9, and 10 have been previously cancelled.
Claims 8 and 11 – 14 have been previously withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for manufacturing a wrinkled filament nonwoven fabric, there being no allowable generic or linking claim.
Claims 1, 3, 5 – 7, 15 and 16 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5 – 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation that the winkles consist of a mountain fold or a valley fold. These limitations render the claim indefinite because it is unclear what the metes and bounds of the claim are. It is unclear if the folds require any specific structural limitations or what is required by the limitation “mountain” and “valley.”
For examination purposes, the claims are interpreted to encompass any raised and depressed folds.
Claims 3, 5 – 7, 15 and 16 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuroiwa (JP2004197287, using the previously provided machine translation).
As per claims 1, 3 and 6, Kuroiwa teaches a wrinkled filament nonwoven fabric having a structure in which thermoplastic resin filament webs are arrayed lengthwise and crosswise (Example 2 in paragraph [0024], where an orthogonal nonwoven fabric is treated with wrinkles). As the nonwoven webs are orthogonal, it would have filaments arrayed lengthwise and crosswise as per claim 1 and consist of two nonwoven fabrics where the filaments are orthogonal to each other, as per claim 6. The webs are laminated and bonded ([0012]). Kuroiwa teaches that the fabric is particularly made of polyolefins such as polyethylene and polypropylene ([0008]), which are thermoplastic resins. In Fig. 6C, shown below, Kuroiwa teaches a wrinkle pattern that contains the claimed plurality of first wrinkles arranged in parallel and a plurality of second wrinkles arranged in parallel, each of the plurality of second wrinkles intersecting at least one of the plurality of first wrinkles. The first set of wrinkles is interpreted as one embossed mark, which would be a mountain wrinkle as claimed. The second set of wrinkles is interpreted as a 
    PNG
    media_image1.png
    182
    190
    media_image1.png
    Greyscale
row of the mountain embossed portions and the non-embossed valley portion as claimed. 
As the wrinkles are raised from the surface, they are interpreted on being structurally indistinct from the claimed mountain folds and valley folds. Additionally, Examiner notes that the limitation “fold” is interpreted as a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Both patterns of wrinkles extend in a longitudinal direction (interpreted as lengthwise) and in a width direction to form the rectangular regions as required by claim 3. 
As per claim 7, 62 in Fig. 5 is defined as a rolled product [0021], which is interpreted as the claimed “roll-shaped winding body.”

Claim Rejections - 35 USC § 103
Claims 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa (JP2004197287) as applied to claims 1, 3, 6 and 7 above, in view of Link (US20070178788).
As per claims 5, 15, and 16, Kuroiwa teaches all the limitations of claim 1. Kuroiwa does not teach:
Wherein the thermoplastic resin is a flame retardant resin
Wherein the wrinkled filament nonwoven fabric has a weight per unit area of 5 – 100 g/m2
Wherein the wrinkled filament nonwoven fabric has a filament diameter of 0.1 – 100 µm
Link teaches fire blocking materials for use in fabric applications such as upholstery (Abstract). Link further teaches that these flame retardant fabrics can contain flame retardant material such as polyolefin fibers, modacrylic fibers, aramid fibers and viscose cellulose fibers ([0013, 0024 – 0027]). Link teaches these textile structures have a basis weight between 20 – 500 g/m2 ([0030]), which overlaps with the claimed range. Link also teaches that the fiber denier of the textiles is preferably between 1 – 15 denier ([0030]), which based on the density of the flame retardant polymers will overlap with the claimed fiber diameters. For example, Link teaches a specific example where the fabric comprises a modacrylic polymer with a specific gravity of 1.45 – 1.6 and a fiber denier of 2.2 dtex ([0014]). The fiber diameter of these fibers is calculated to be 13.9 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the textile of Kuroiwa, and substitute the polyolefin thermoplastic fibers of Kuroiwa with flame retardant fibers such as modacrylic fibers, aramid fibers or viscose cellulose fibers with a fiber denier in a fabric having a basis weight, such as within the claimed range, as taught by Link, motivated by a desire to predictably improve properties such as the flame retardancy of the resulting fabric and thereby increasing the possible uses of the fabric of Kuroiwa.

Response to Amendment
Applicant’s amendments to the claims, filed July 28, 2022, caused the withdrawal of the rejection of claims 1, 3, 5 – 7, 15 and 16 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed April 28, 2022.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that the wrinkles of Kuroiwa are formed by an embossed roller and therefore they are different from the claimed first and second wrinkles. Examiner respectfully disagrees. As shown above, it is unclear what structural requirements, if any, are required by “mountain fold” and “valley fold.” The embossing would create raised portions and recessed portions, which is interpreted as reading on the claimed folds. The limitation that the mountains and valleys are folds is interpreted as a product by process limitation. It is not clear that the claimed wrinkles would be structurally different from the wrinkles produced by the embossing of the prior art.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789